Citation Nr: 0621829	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for disability due to 
dental trauma.

2.  Entitlement to service connection for a scar above the 
lip.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center of the Department of Veterans Affairs (VA).  The 
claims folder was subsequently transferred to the Manchester, 
New Hampshire, Regional Office (RO).


FINDINGS OF FACT

1.  Disability due to dental trauma is not shown by current 
competent clinical evidence.

2.  The presence of a scar above the lip is not shown by 
current competent clinical evidence.


CONCLUSIONS OF LAW

1.  Disability due to dental trauma was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 17.161 (2005).

2.  A scar above the lip was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in February 2004 and March 2004.  These letters informed 
the veteran of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  These 
letters were issued prior to the May 2004 initial rating 
action, and there is therefore no prejudicial timing defect 
under Pelegrini.  There is no indication that the veteran has 
not been properly apprised of the appropriate legal 
standards, and his and VA's obligations, pursuant to the 
VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought was not provided in the VCAA letter sent to 
the veteran.  However, inasmuch as service connection is not 
awarded herein, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the Board notes that the 
veteran's claims folder was apparently lost, and that the 
current claims file has been rebuilt.  As such, his service 
medical records, and any other records that had been 
furnished to VA prior to the date that the file was lost, are 
not available.  The veteran, however, was notified of his 
need to submit current medical information, and any other 
evidence that would tend to show that the disabilities for 
which service connection is sought began during service or 
were otherwise related to service.  The veteran was offered, 
and declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained, or that there is any outstanding evidence with 
respect to the veteran's claim.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence of record.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, in support of each claim.  The 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(service connection may not be granted unless a current 
disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

In the instant case, there is no clinical evidence that 
either of the disabilities for which the veteran is seeking 
service connection (disability due to dental trauma, and a 
scar above the lip) is currently manifested.  While the Board 
recognizes that the veteran's claims folder was lost, and 
that service medical records are not available, it remains 
uncontroverted that the veteran has not submitted any 
evidence that shows that such disabilities are present at 
this time; merely alleging that he has such disabilities, in 
the absence of clinical evidence, is insufficient.  Both the 
May 2004 rating decision and the December 2004 statement of 
the case specifically advised him that there has been no 
evidence submitted by him, other than his own written 
statement, that shows that the claimed disorders exist.  The 
United States Court of Appeals for the Federal Circuit has 
recently held that the Government's loss of records (in this 
instance, in the July 1973 fire at the National Personnel 
Records Center) does not create an adverse presumption in the 
veteran's favor with regard to the content of the lost 
record.  Cromer v. Nicholson, U.S. Fed. Cir. No. 05-7172 
(July 11, 2006).

In short, there is no current evidence that demonstrates that 
either disability due to dental trauma or a scar above the 
lip is manifested at this time.  In the absence of the 
claimed disability, service connection may not be granted.  
See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); and Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection cannot be granted if the 
claimed disability does not exist).  The veteran's claims, 
accordingly, fail.


ORDER

Service connection for disability due to dental trauma is 
denied.

Service connection for a scar above the lip is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


